The opinion of a majority of the Court was given as follows :
After full argument heard in this case we are of opinion,
First, That the result of the former trial, (wherein the prisoner, under the charge of assault with intent to ravish, was convicted of assault and battery, and in effect acquitted of the intent to ravish), was no bar to this prosecution, wherein the prisoner has been convicted under a charge of robbery:—
Second, That the facts and circumstances contained in the report of the evidence in this case, taken in connection with the result in the former case, constitute a case of robbery:—
Third, That the evidence concerning the general transaction which was in proof on the first trial, being referable to the point in issue on the second trial, was properly admitted :—
Fourth, That further order in the case pertains to the Judge, to whom the application for new trial was made, and who has sought our opinions : and that (the case being remanded to him) *232it is for him either to order a new trial, or to assign a new day for execution of the sentence.
Josiah J. Evans.
T. J. Withers.
J. N. Whitner.
D. L. Wardlaw.
Edward Frost.